990 F.2d 1263
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose V. MALDONADO, Defendant-Appellant.
No. 92-10382.
United States Court of Appeals, Ninth Circuit.
Submitted March 23, 1993.*Decided April 7, 1993.

Before WALLACE, Chief Judge, and FARRIS and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Jose Verduzco Maldonado appeals his conviction and 121-month sentence after a guilty plea to distribution of cocaine in violation of 21 U.S.C. § 841(a)(1).   Pursuant to Anders v. California, 368 U.S. 738 (1967), Maldonado's counsel filed a brief stating that he found no meritorious issues for review.   Counsel also filed a motion to withdraw as counsel of record.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.   Accordingly, we affirm the district court's judgment and grant counsel's motion to withdraw as counsel of record.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit excepts as provided by 9th Cir.R. 36-3